DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 11, 2019, November 5, 2019 and August 31, 2021 have been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-50) in the reply filed on August 16, 2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 line 1, “each tab”, lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-11 and 13-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rohmer (US 2013/0277086; hereinafter Rohmer; cited in the IDS).
	Regarding claim 1, Rohmer discloses an apparatus (see figure 4c) comprising: an electrical device (40 or 50) having an enclosure; and a wall box (2) having a body defining a recess configured to receive the enclosure (see figure 15D) of the electrical device (40 or 50), the wall box (2) further comprising a support frame (10) having opposing planar portions oriented in a first plane and opposing spanning portions connected between the planar portions to define an opening of the support frame (see figure 8), the support frame (10) configured to have the electrical device (40,50) connected thereto; wherein the support frame (10) is configured to rotate in the first plane of the planar portions after the electrical device (40,50) is connected to the support frame to allow for adjustment of the alignment of the electrical device after installation into the wall box (see figure 23; paragraph 0084).
	Regarding claim 2, Rohmer discloses the apparatus (see figure 4c), wherein the electrical device (40 or 50) comprises snaps (20-3) configured to snap to the support frame (10, paragraph 0045).
	Regarding claim 3, Rohmer discloses the  apparatus (see figure 4c), wherein each snap (20-3) of the electrical device (paragraph 0045) is flexibly connected to the enclosure via a respective arm, each arm  configured to flex into a respective channel in the enclosure as the electrical device is inserted into the opening of the support frame (paragraph 0045).


	Regarding claim 5, Rohmer discloses the apparatus (see figure 4c), wherein the support frame (10) comprises tabs (20-4) to which the respective snaps of the electrical device engage to connect the electrical device to the support frame.
Regarding claim 6, Rohmer discloses the apparatus (see figure 4c), wherein each snap (30-2) of the electrical device (30) comprises an engagement surface configured to engage the respective tab of the support frame, the engagement surface of each snap comprising a number of steps to provide a number of different levels of insertion of the electrical device into the recess of the body of the wall box.
Regarding claim 7, Rohmer discloses the apparatus (see figure 4c), wherein the support frame (10) is configured to be locked in place after the support frame is rotated to align the electrical device after installation (paragraph 0084).
Regarding claim 8, Rohmer discloses the apparatus (see figure 4c), wherein the wall box (2) further comprises a locking screw (10-10) received through a slot in the support frame (10, see figure 15D) and having a terminal end received in the body of the wall box, the support frame (10) configured to be rotated when the locking screw is loosened and locked in place when the locking screw is tightened (paragraph 0084).
Regarding claim 9, Rohmer discloses the apparatus (see figure 4c), wherein the spanning portions of the support frame (10) are oriented in a second plane perpendicular to the first place of the planar portions (paragraph 0045).

	Regarding claim 11, Rohmer discloses the apparatus (see figure 4c), wherein the support frame (10) is located in the recess of defined by the body of the wall box (2), and the planar portions of the support frame (10) are captured between parts formed in the body allowing the planar portions to slide between the parts (see figure 23; paragraph 0084.
	Regarding claim 13, Rohmer discloses the apparatus (see figure 4c), wherein the electrical device (30) comprises a keypad having a faceplate and one or more buttons (paragraph 0006), the support frame configured to rotate to allow for alignment of the faceplate and buttons of the keypad (paragraph 0006).
	Regarding claim 14, Rohmer discloses a wall box (2) for mounting an electrical device (30), the wall box (2) comprising: a body defining a recess configured to receive an enclosure of the electrical device (30); and a support frame (10) having opposing planar portions oriented in a first plane and opposing spanning portions connected between the planar portions to define an opening of the support frame (10), the support frame (10) configured to have the electrical device (30) connected thereto; wherein the support frame (10) is configured to rotate in the first plane of the planar portions after the electrical device is connected to the support frame (10) to allow for alignment of the electrical device after installation into the wall box (paragraph 0084).

Regarding claim 16, Rohmer discloses the wall box (2), further comprising: a locking screw (10-10) received through a slot in the support frame (10) and having a terminal end received in the body of the wall box (2); wherein the support frame (10) is configured to be rotated when the locking screw (10-10) is loosened and locked in place when the locking screw is tightened (see figure15d; paragraph 0084).
Regarding claim 17, Rohmer discloses the wall box (2), wherein the slot in the support frame is characterized by a curvature to facilitate rotation of the support frame. (see figure 15d).
	Regarding claim 18, Rohmer discloses the wall box (2), wherein the spanning portions of the support frame (10) are oriented in a second plane perpendicular to the first place of the planar portions (see figure 4a) .
	Regarding claim 19, Rohmer discloses the wall box (2),  wherein the spanning portions are configured to contact the enclosure of the electrical device (30) when the electrical device is connected to the support frame (10) to hold the electrical device (30) in the recess of the wall box (see figure 4C).
Regarding claim 20, Rohmer discloses the wall box (2), wherein the support frame (10) is located in the recess of defined by the body of the wall box (2), and the planar portions of the support frame (10) are captured between parts formed in the body allowing the planar portions to slide between the parts (see figure 23; paragraph 0084.
.
	
Allowable Subject Matter
Claims 23-50 are  allowed.
Claims 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 12 and 22-50 are:
Regarding claim 12, the prior art does not teach or fairly suggest in combination with the other claimed limitations the apparatus, wherein the support frame comprises springs configured to squeeze sides of the enclosure of the electrical device when the electrical device is connected to the support frame to hold the electrical device in the recess of the wall box.
Regarding claim 22, the prior art does not teach or fairly suggest in combination with the other claimed limitations the wall box, wherein the support frame comprises springs configured to squeeze the enclosure of the electrical device when the electrical device is connected to the support frame to hold the electrical device in the recess of the wall box.



Regarding claims 35-41, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical device configured to be mounted to a wall box, the electrical device comprising: an enclosure defining a notched surface that is curved and has a plurality of detents, each of the plurality of detents of the notched surface configured to receive a projection of the wall box; wherein the electrical device is configured to be rotated after the electrical device is inserted into a recess of the wall box to allow the projection of the wall box to be received in other ones of the plurality of detents of the notched surface, the electrical device configured to be rotated to allow for alignment of the electrical device after installation into the wall box.
Regarding claims 42-50, the prior art does not teach or fairly suggest in combination with the other claimed limitations   wall box for mounting an electrical device, 
These limitations are found in claims 12 and 22-50, and are neither disclosed nor taught by the prior art of record, alone or in combination.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shotey et al (US 7,820,912), Hultgreen (US 8,575,497), Grove (US 3,885,852), Trolese et al (US 9,095,053) and Miller et al (US 6,566,602) disclose a wall box apparatus.

Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



November 20, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848